                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Richard Kough,                         )
                                       )
             Plaintiff,                )             Civil Action No.: 5:18-cv-00837-JMC
                                       )
             v.                        )
                                       )
Matthew Kalb, Russell Painter, Matthew )
Simon, and Laura Caldwell,             )                           ORDER
                                       )
             Defendants.               )
____________________________________)

       Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”) filed on April 29, 2019 (ECF No. 105). The court ACCEPTS the Magistrate Judge’s

Report and incorporates it herein by reference. For the reasons set out in the Report, the court

GRANTS Defendant Laura Caldwell, Matthew Kalb, Russell Painter, and Matthew Simon’s

Motion for Summary Judgment (ECF No. 92) and DISMISSES this action with prejudice for

failure to prosecute.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 105 at 1–2.) As brief background, on March 26, 2018,

Plaintiff Richard Kough, proceeding pro se and in forma pauperis, commenced this 42 U.S.C. §

1983 action against Defendants. (ECF No. 1.)    On January 11, 2019, Defendants filed a Motion

for Summary Judgment. (ECF No. 92.) On that same day, the Magistrate Judge entered a

Roseboro1 order, advising Plaintiff of the summary judgment procedures and the consequences of



1
  In Roseboro v. Garrison, the United States Court of Appeals for the Fourth Circuit held that
district courts are required to provide pro se litigants with an explanation of summary judgment
procedures. 528 F.2d 309, 310 (4th Cir. 1975).
                                                1
failing to adequately respond. (ECF No. 93.) However, despite being granted two extensions,

Plaintiff failed to respond to Defendants’ Motion. (ECF Nos. 95, 96, 102, 103.)

       On April 29, 2019, the Magistrate Judge entered her Report. (ECF No. 105.) The Report

recommends granting Defendants’ Motion (ECF No. 92) and dismissing this action with prejudice

for failure to prosecute because “Plaintiff has filed no response [to Defendants’ Motion]. As such,

it appears to the court that Plaintiff does not oppose Defendants’ [M]otion and wishes to abandon

his action.” (Id. at 2 (citing Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P.

41(b)).)

                                  II. STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District Court of South Carolina. The Magistrate

Judge only makes a recommendation to this court; the responsibility to make a final determination

remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This court engages

in a de novo review of those portions of the Report and Recommendation to which the parties have

made specific objections. See 28 U.S.C. § 636(b)(1). See also Fed. R. Civ. P. 72(b)(3). The court

may accept, reject or modify, in whole or in part, the Magistrate Judge’s recommendation or

recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).

                                        III. DISCUSSION

       On April 29, 2019, as part of the Report, the Magistrate Judge notified the parties of their

right to file objections by May 13, 2019. (ECF No. 105-1.) Neither of the parties filed any

objections to the Report by this date. In the absence of objections to the Magistrate Judge’s Report,

this court is not required to provide an explanation for adopting the recommendations without

modification. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Absent objections, the



                                                 2
court must only ensure that there is no clear error on the face of the record in order to accept the

recommendations. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). If a party fails to file specific, written

objections to the Report, the party forfeits the right to appeal the court’s decision concerning the

Report. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); United States v. Schronce,

727 F.2d 91 (4th Cir. 1984). Accordingly, since none of the parties filed any objections to the

Report, and the court observes no clear error on the face of the record, the court accepts the

Magistrate Judge’s Report. See Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.

                                       IV. CONCLUSION

       After a thorough and careful review of the record, the court finds the Magistrate Judge’s

Report and Recommendation provides an accurate summary of the facts and law in this case.

Accordingly, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

105) and incorporates it herein by reference. For the reasons set out in the Report, the court

GRANTS Defendants’ Motion for Summary Judgment (ECF No. 92) and DISMISSES this action

with prejudice for failure to prosecute.

       IT IS SO ORDERED.




                                                     United States District Judge
May 16, 2019
Columbia, South Carolina




                                                 3
